DETAILED ACTION
This office action response the amendment application on 07/01/2022.
Claims 1-9 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 01 July, 2022.  Claims 1 and 6 have been amended.  Claims 1-9 are pending and have been considered below.

Response to Arguments
Claim 6 is under 35 U.S.C. 112(f) for using the phrase " configured to " without reciting sufficient structure. The objected under 35 U.S.C. 112(f) as being directed to non-structural term subject matter has been withdrawn in view of applicant’s response.
Applicant's arguments filed July 01, 2022 have been fully considered but they are not persuasive.
The applicant argues see page 8-10, of the Remarks that Gaderlab fails to show or suggest the element of “a plurality of radio transmission units each including a buffer for storing a transmission packet to be transmitted” and “an allocation circuit configured to allocate the transmission packets to at least one of the plurality of radio transmission units based on the notified retention information”, as set forth in claims 1 and similar limitation on claim 6. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. For instance, according to the applicant specification paragraph [0028], a plurality of radio transmission units basically interpreted as packet transmit and packet receiving units or antenna or ports of the device (applicant spec, [0051]). Thus, Gadelrab discloses the arriving packet received within the DRNIC 410, which contains specific blocks that allow for retention of selective packet data and direct writing of said retained data into the Computer Memory 20, (see, [0037, 0047]). In addition, the applicant spec teach as the buffer 122A stores the transmission packets ([see, applicant spec, [0028]). On the other side, Gadelrab discloses a plurality of radio transmission units each including a buffer for storing a transmission packet (see, [0039-0040], wherein the retained within the DRNIC 410 prior to writing the entire packet or parts thereof into the Packet Data Buffer 413, the arriving packet is to be written into within the Packet Data Buffer 413). Furthermore, the applicant argued on the allocate the transmission packets to at least one of the plurality of radio transmission units based on the notified retention information. However, the appliance argument are groundless because Gadelrab discloses the notifying information indicated when a successful retained data write operation into User Space Buffers 62 by notifying the DRNIC-453 of the availability of this new data (see, [0080-0081, 0086]).
Thus, the combination of Gadelrab and IIZUKA meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

1) US20100135233 Method of controlling allocation of a radio resource for transmitting a radio resource allocation request
[0016], controlling allocation of a radio resource for a radio resource allocation request; the radio resource allocation request received from the terminal, a radio resource for transmitting retention data in a transmission buffer of the terminal to the base station; the terminal a radio resource allocation notification indicating a result of the allocation
[0017], receiving an amount of retention data in the transmission buffer from the terminal
[0049, 0063], notifies the base station of the amount of retention data in its transmission buffer (buffer retention amount)
2) US20070189330 Access control method and system
[0010], the plurality of communication terminals, a data transmitting communication terminal
3) US20110182327 Radio transmission device and radio transmission method
4) JP2017220845A Communication apparatus, method and program

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gadelrab (U.S. Patent Application Publication No. 2008/0240111), (“D1”, hereinafter), in view of IIZUKA (International Publication No. WO 2018116965, hereinafter "D2'').
As per Claim 1, D1 discloses a radio communication device (see, a computer system, Fig. 5) comprising: 
a plurality of radio transmission units each ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), [0037, 0055], and Fig. 5, 9b]) including a buffer for storing a transmission packet to be transmitted ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), the DRNIC 410 continues to function properly by storing the full packet into the Packet Data Buffer 413 [0037, 0087], and Fig. 5, 9b]); 
a retention information notification unit configured to notify about retention information of the transmission packets retained in the buffer ([see, e.g., wherein the retained data to be written into the Retained Data Buffer 422, the Retained Data Buffer Manager 421 to ensure that there is enough space to store the data within the Retained Data Buffer 422, [0044-0047], and Fig. 5, 9b]); and 
an allocation unit configured to allocate the transmission packets to at least one of the plurality of radio transmission units based on the notified retention information ([see, e.g., the DRNIC 410 stores the retained data packets in multiple queues within the Retained Data Buffer 422, [0068-0072, 0080], and Fig. 9b, 10a]).  
D1 doesn’t appear explicitly disclose: a division unit configured to divide an input packet into a plurality of transmission packets.
However, D2 discloses a division unit configured to divide an input packet into a plurality of transmission packets ([see, e.g., a dividing unit (dividing unit) 110 disclosed, divides the data signal sequence into a plurality of divided signal sequences, page 2, paragraph [7], and Fig. 1]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the packet discarding results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 8, is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 8 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claim 2, D1 and D2 disclose the radio communication device according to Claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the allocation unit is configured to calculate a radio transmission delay caused by passing through the radio transmission unit based on the notified retention information ([see, e.g., transmission delay including the delay due to other than the wireless transmission generated through the wireless transmission unit 10, referring D2 machine translation, page 2-3, paragraph [1-5]), and 
allocate the transmission packets to the radio transmission unit having a minimum radio transmission delay among the plurality of radio transmission units ([see, e.g., the wireless transmission unit 10 having the minimum transmission delay among the plurality of wireless transmission units 10, page 3, paragraph [1-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 3, D1 and D2 disclose the radio communication device according to Claim 1, and D1 further discloses wherein the retention information notification unit is configured to notify the allocation unit of the retention timing information related to a timing at which the retention information is acquired ([see, e.g., monitors the period during which each set of retained data resides in the Retained Data Buffer, [0084], and Fig. 8, 9b]).
As per Claim 4, D1 and D2 disclose the radio communication device according to Claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the retention information notification unit is configured to notify the allocation unit of the retention information of the radio transmission unit whose radio transmission speed has decreased when the radio transmission speed of at least one of the plurality of radio transmission units has decreased ([see, e.g., a decrease in throughput due to the addition of overhead and an increase in memory resources occur and in addition, the delay based on a wireless transmission speed of the wireless transmission unit  disclosed, page 6, and page 10, paragraph [1-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 6, D1 discloses a radio communication system (see, Fig. 5) comprising: 
a first radio communication device that includes a plurality of radio transmission units ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), [0037, 0055], and Fig. 5, 9b]) each including a buffer for storing a transmission packet to be transmitted ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), the DRNIC 410 continues to function properly by storing the full packet into the Packet Data Buffer 413 [0037, 0087], and Fig. 5, 9b]), 
a division unit configured to divide an input packet into a plurality of transmission packets, a retention information notification unit configured to notify about retention information of the transmission packets retained in the buffer ([see, e.g., wherein the retained data to be written into the Retained Data Buffer 422, the Retained Data Buffer Manager 421 to ensure that there is enough space to store the data within the Retained Data Buffer 422, [0044-0047], and Fig. 5, 9b]), and 
an allocation unit configured to allocate the transmission packets to at least one of the plurality of radio transmission units based on the notified retention information ([see, e.g., the DRNIC 410 stores the retained data packets in multiple queues within the Retained Data Buffer 422, [0068-0072, 0080], and Fig. 9b, 10a]); and 
a second radio communication device that includes a plurality of radio reception units configured to receive the transmission packets transmitted by the plurality of radio transmission units ([see, e.g., a computer system. In FIG. 5, the Data Retention Network Interface Controller (DRNIC) 410 contains specific blocks that allow for retention of selective packet data and direct writing of said retained data into the Computer Memory 20, FIG. 5, [0002, 0037], and Fig. 1, 5]). 
D1 doesn’t appear explicitly disclose: an assembly unit configured to reproduce the packet from the transmission packets.  
However, D3 discloses an assembly unit configured to reproduce the packet from the transmission packets ([see, e.g., the assembly unit included in the second wireless communication device reproduces the data signal sequence from the received divided signal sequence stored in the storage unit based on the order information, [see page 8-9, paragraph 3-4, and 1-2]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the packet discarding results improve the efficiency of the data transfer capacity (bandwidth) that discard a packet staying in the packet buffer for a predetermined period without reading from the packet buffer (D3, [0003]]).
As per Claim 7, D1 and D2 disclose the radio communication system according to Claim 6, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the allocation unit is configured to calculate a radio transmission delay caused by passing through the radio transmission unit based on the notified retention information([see, e.g., transmission delay including the delay due to other than the wireless transmission generated through the wireless transmission unit 10, referring D2 machine translation, page 2-3, paragraph [1-5]), and 
allocate the transmission packet to the radio transmission unit having a minimum radio transmission delay among the plurality of radio transmission units ([see, e.g., the wireless transmission unit 10 having the minimum transmission delay among the plurality of wireless transmission units 10, page 3, paragraph [1-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 9, D1 and D2 disclose the radio communication method according to Claim 8, and D1 appears to be silent to the instant claim, and D2 further discloses further comprising calculating a radio transmission delay caused by passing through the radio transmission unit based on the notified retention information ([see, e.g., transmission delay including the delay due to other than the wireless transmission generated through the wireless transmission unit 10, referring D2 machine translation, page 2-3, paragraph [1-5]), and
allocating the transmission packet to the radio transmission unit including a minimum radio transmission delay among the plurality of radio transmission units ([see, e.g., the wireless transmission unit 10 having the minimum transmission delay among the plurality of wireless transmission units 10, page 3, paragraph [1-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gadelrab (U.S. Patent Application Publication No. 2008/0240111), (“D1”, hereinafter), in view of IIZUKA (International Publication No. WO 2018116965, hereinafter "D3''), and further in view of HATA et al. (International Publication No. JP 2009260535 A, hereinafter "D3'').
As per Claim 5, D1 and D3 disclose the radio communication device according to Claim 2, and D1 appears to be silent to the instant claim, and D2 further discloses further comprising a discard information notification unit configured to notify about discard information designating the transmission packet to be discarded when the radio transmission delay exceeds a predetermined threshold ([see, e.g., wherein  the delay threshold value stored in the delay threshold value table 22, discards the packet when the residence period exceeds the delay threshold value, machine translation, page 8, paragraph [6-7]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the packet discarding results improve the efficiency of the data transfer capacity (bandwidth) that discard a packet staying in the packet buffer for a predetermined period without reading from the packet buffer (D2, page 4]).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468   
				
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468